Citation Nr: 1316927	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  12-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea and if so whether the claim should be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus and if so whether the claim should be granted.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction claimed to be secondary to PTSD and if so whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

In an April 2013 statement, the Veteran informed VA that he was receiving Social Security disability benefits.  The record does not reflect that either the adjudicatory documents for the grant of the benefit or the treatment records procured by the Social Security Administration have been requested.  Records from that agency should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Veteran is claiming entitlement to service connection for PTSD.  The Veteran has provided descriptions of several in-service stressors which he believes caused his PTSD.  Significantly, one of the Veteran's reported stressors appears to be verified by a buddy statement.  In October 2012, a statement was received which was authored purportedly by a fellow marine which verifies that the Veteran was exposed to the death of a fellow serviceman who was shot by another serviceman.  An attempt was made to verify the reported shooting by obtaining Command Chronologies for the Marine unit the Veteran was assigned to at the time of the shooting.  However, the Command Chronology for the time period during the purported shooting was not obtained.  The Veteran's representative has requested that VA obtain the Command Chronology for July 1996, which is the month in which the Veteran's alleged in-service stressor occurred.  The Board finds attempts must be made to obtain the pertinent Command Chronology for July 1996.  

The Veteran has never been afforded a VA examination to determine if he has PTSD as a result of his active duty service including the reported in-service stressors.  Based on the above, the Board finds the Veteran should be scheduled for such an examination.  
In addition, while this case is in remand status, appropriate development to obtain any outstanding, pertinent treatment records should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain from the Social Security Administration a copy of the decision awarding the Veteran Social Security disability benefits and of the records upon which the award was based. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the issues on appeal.  

3.  The Command Chronology for the 2d Force Service Support Group, to include the subordinate unit command chronologies, for July 1996, must be obtained and associated with the record.  

4.  The RO or the AMC must prepare a summary of the stressor or stressors that it has determined are established by the record.  

5.  Then, the Veteran should be afforded a VA psychiatric examination to determine whether he has PTSD due to a verified in-service stressor and the nature and etiology of any other acquired psychiatric disorders present during the period of the claim.  The examination must be conducted by a psychiatrist or psychologist.  The examiner must be instructed that only those verified stressors may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  The Veteran's claims files and any pertinent records in Virtual VA that are not contained in the claims files must be made available and reviewed by the examiner.  Any indicated studies should be completed.

Based upon a review of the evidence of record and the examination results, the examiner should state whether the Veteran has PTSD due to a verified in-service stressor or stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner should identify the elements supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  With respect to any other acquired psychiatric disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

6.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation showing that he was properly notified of the examination should be added to the record.  

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

